         Case 1:14-cv-00225-AKH Document 121 Filed 02/18/19 Page 1 of 3



Nicholas Granath, Esq.
SEHAM, SEHAM, MELTZ & PETERSEN, LLP
199 Main Street, Seventh Floor
White Plains, New York 10601
Tel (914) 997-1346

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DELTA PILOTS ASSOCIATION,                                 Civil Action No.: 1:14-cv-00225-AKH

                          Plaintiff,                                    PLAINTIFF DPA’S
                                                                  MEMORANDUM OF LAW
         v.                                                               FOR LEAVE TO
                                                            FILE AN EXHIBIT UNDER SEAL
 RUSSELL C. MELVIN,

                          Defendant.




       In support of Plaintiff, the Delta Pilots Association’s (“DPA”), motion for leave to file an

exhibit under seal, DPA states as follows:

       DPA filed and served a motion for partial summary judgment on February 17, 2019. (Dkt.

113). In support of that motion DPA also filed a Declaration by Nicholas Paul Granath that, in ¶

13, referenced a supporting exhibit, Exhibit No. 10, that was “to be separately filed under seal …”

(Dkt. 119, p. 2). Exhibit No. 10 is an extract from Excel spreadsheet file produced in native format,

named “SQSP0003”, which was produced by Squarespace Inc. The file was produced in response

to a subpoena by DPA. The file, which consists of thousands of rows of computer data, was also

marked “confidential.”

       The marking of the file “confidential” was pursuant to a Stipulated Confidentiality Order

(Dkt. 47) entered into the docket on this Court’s order on May 28, 2015, before Defendant Russell


                                                                                        Page 1 of 3
        Case 1:14-cv-00225-AKH Document 121 Filed 02/18/19 Page 2 of 3



C. Melvin was named. Under the Stipulated Confidentiality Order information produced by

Squarespace that has been marked “confidential” may only be disclosed to the Court and other

persons listed therein. (Dkt. 47, at ¶ 3). Before DPA’s motion for partial summary judgment was

filed on February 17, 2019, DPA was not able to secure permission from Squarespace to disclose

the extract that would be Exhibit No. 10 in a public filing. DPA believes the extract shows

important technical data generated from protected computers used by DPA that support its motion

for summary judgment.

       To bring this evidence before the Court for its timely consideration of DPA’s summary

judgment motion, DPA hereby requests permission to file Exhibit No. 10 under seal.




                                                                                     Page 2 of 3
         Case 1:14-cv-00225-AKH Document 121 Filed 02/18/19 Page 3 of 3



Dated: February 18, 2019           SEHAM, SEHAM, MELTZ & PETERSEN, LLP
       White Plains, NY


                                 By: ______________________________
                                    Nicholas Granath, Esq. pro hac vice
                                    ngranath@ssmplaw.com
                                    Lee Seham, Esq.
                                    LSeham@ssmplaw.com
                                    Lucas K. Middlebrook, Esq.
                                    lmiddlebrook@ssmplaw.com
                                    George Diamantopoulos, Esq.
                                    GDiaman@ssmplaw.com
                                    199 Main Street, Seventh Floor
                                    White Plains, New York 10601
                                    Tel: (914) 997-1346
                                    Fax: (914) 997-7125

                                     Attorneys for Plaintiff, the Delta Pilots Association

                                CERTIFICATE OF SERVICE

        I hereby certify that on the date indicated herein above I electronically filed the above,
attached document, and I further hereby certify that the above attached document was filed with
the Clerk of this Court using the CM/ECF system, which will automatically send email notification
of such filing to the following attorneys of record:

               Dana Lossia, Esq.
               dlossia@levyratner.com
               LEVY RATNER, P.C.
               80 Eighth Avenue Floor 8
               New York, New York 10011
               Tel. 212 627-8100
               Fax. 212 627-8122


                                                Nicholas Paul Granath, Esq.




                                                                                      Page 3 of 3
